 1   NEDA FARAH (SBN 269819)
 2
     neda@nedafarahlaw.com
     FARAH LAW, P.C.
 3   265 S. Doheny Dr., Suite 102
     Beverly Hills, California 90211
 4   Telephone: (310) 666-3786
 5   Facsimile: (775) 261-1726
     Attorney for the Plaintiff
 6
     Gabe P. Wright (SBN 208647)
 7
     gwright@hahnlaw.com
 8   HAHN LOESER & PARKS LLP
     600 W. Broadway, Suite 1500
 9   San Diego, California 92101
     Telephone: 619-810-4390
10
     Facsimile: 619-810-4391
11   Attorney for the Defendant

12
                                UNITED STATES DISTRICT COURT
13

14                             EASTERN DISTRICT OF CALIFORNIA

15

16
     ETTA ELAINE HAYES,                               CASE NO. 2:20-cv-02253-JAM-AC
17
                                   Plaintiff,         STIPULATED REQUEST FOR
18                                                    ADDITIONAL TIME TO FILE A
            v.                                        DISMISSAL WITH PREJUDICE;
19
                                                      PROPOSED ORDER
20
     COLLECTION BUREAU OF AMERICA,                    Action Filed: November 11, 2020
21   LTD.,
22
                                   Defendant.
23
      STIPULATED REQUEST FOR ADDITIONAL TIME TO FILE A DISMISSAL WITH
24                              PREJUDICE
25
            Plaintiff, Etta Elaine Hayes (“Plaintiff”), and Defendant, Collection Bureau of America,
26
     Ltd. (“Defendant”) (collectively, “the Parties”), hereby jointly request that the Court extend the
27

28

                                                     1
 1   deadline for the Parties to file a stipulated prejudicial dismissal of this action up through and
 2
     including May 31, 2021, for good cause, as set forth below:
 3

 4           1.     The Parties have been proceeding through the settlement of this matter.
 5           2.     The Court previously set a deadline of May 10, 2021 for the Parties to file their
 6
     dispositional documents.
 7
             3.     To date, the Parties have not yet completed all of the terms of the Parties’ settlement
 8

 9
     agreement.

10           4.     For this reason, the Parties request an additional twenty-one (21) days to complete
11
     execution of the terms of the Parties’ settlement agreement, up through and including May 31,
12
     2021.
13
             5.     This motion is made for good cause and is not brought for the purposes of delay.
14

15           WHEREFORE, the Parties respectfully jointly request that the Court grant this Stipulated

16   Request for Additional Time to File a Stipulated Dismissal of Action With Prejudice, and extend
17
     the deadline for the Parties to file their dismissal papers, up through and including May 31, 2021,
18
     and grant such other relief as this Court finds just and proper.
19

20           SO STIPULATED.
21

22

23

24

25

26

27

28

                                                       2
 1   DATED: May 5, 2021                     FARAH LAW, P.C.
 2

 3
                                            By:          /s/ Neda Farah
 4
                                                        NEDA FARAH
 5                                          Attorneys for Plaintiff

 6

 7

 8
     DATED: May 5, 2021                     HAHN LOESER & PARKS LLP
 9

10

11                                          By:          /s/ Gabe P. Wright
                                                        GABE P. WRIGHT
12                                          Attorneys for Defendant
13

14

15                                             ORDER
16         The Court GRANTS the parties’ stipulated request for additional time to file their
17   dismissal papers, to Monday, May 31, 2021.
18

19    Dated: May 5, 2021                          /s/ John A. Mendez
20                                                THE HONORABLE JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28

                                                   3
